Motion Granted in Part and Denied in Part and Order filed February 11, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00908-CV
                                   ____________

          IN THE INTEREST OF A.M.H. AND R.Q.D., CHILDREN


                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-61005

                                    ORDER
      Oral argument is scheduled for Wednesday, February 13, 2019. At 2:00 p.m.
on Friday, February 8, 2019, appellee filed an unopposed motion for leave to file a
surreply brief and to postpone oral argument. We GRANT the motion for leave to
file a surreply. The surreply is due on February 25, 2019. Requests for extension will
be looked at with disfavor. We DENY the motion to postpone the oral argument.

      If the parties do not wish to present oral argument on February 13, 2019, they
may waive argument by agreement. Notification of such waiver shall be filed with
this court no later than 10:00 a.m. on Tuesday, February 12, 2019.

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Hassan
(Justice Christopher would deny the motion in its entirety.)